      6:21-cv-01886-TMC             Date Filed 09/10/21   Entry Number 17        Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Darion E. Parker,                              )
                                               )
                       Plaintiff,              )
                                               )      Civil Action No. 6:21-cv-1886-TMC
       v.                                      )
                                               )                    ORDER
Continental Finance Company and                )
Celtic Bank Corp.,                             )
                                               )
                       Defendants.             )
                                               )

       Plaintiff Darion E. Parker (“Parker”) brought this action pro se and in forma pauperis

alleging that Defendants Continental Finance Company (“Continental”) and Celtic Bank Corp.

(“Celtic”) violated various provisions of the Fair Debt Collection Practices Act (“FDCPA”), see

15 U.S.C. §§ 1692–1692p. (ECF Nos. 1; 1-1). In accordance with 28 U.S.C. § 636(b)(1)(A) and

Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this matter was referred to a magistrate judge for pretrial

handling. Now before the court is the magistrate judge’s Report and Recommendation (“Report”)

recommending that the court dismiss Parker’s action without issuance and service of process for

failure to state a claim. (ECF No. 11 at 7). Parker filed objections to the Report. (ECF No. 15).

The matter is ripe for review, and the court need not conduct a hearing to dispose of the matter as

the materials before the court are adequate to render a decision.

                           I. Procedural Summary and Background

       The Report adequately summarizes the relevant facts and background (ECF No. 11 at 1–

3) and the court will not recount the facts at length here. Briefly, Parker alleges Defendants

wrongly believe Parker is past due on a credit card they issued and that they have violated

numerous provisions of the FDCPA in an effort to collect the alleged debt. (ECF Nos. 1 at 6–7; 1-
      6:21-cv-01886-TMC          Date Filed 09/10/21      Entry Number 17         Page 2 of 5




1 at 4, 15). Parker seeks damages under the FDCPA for, among other things, Defendants’ alleged

attempt(s) to collect the purported debt without validation; Defendants’ continued claims that

Parker owes money without validating the debt; Defendants’ failure to settle Parker’s claims or

provide validation; and Defendants’ reporting of the alleged past due amounts to credit reporting

services. (ECF No. 1 at 6–7).1

       The magistrate judge determined that, with respect to Parker’s FDCPA causes of action,

the complaint fails to state a claim because the FDCPA applies only to debt collectors and neither

Continental nor Celtic qualify as a “debt collector” under the FDCPA. (ECF No. 11 at 5). As noted

by the magistrate judge, the Fourth Circuit requires a plaintiff asserting a claim under the FDCPA

to allege that (1) he was the object of collection activity arising from a consumer debt as defined

in the FDCPA; (2) the defendants are debt collectors as defined in the FDCPA; and (3) the

defendants engaged in an act or omission prohibited by the FDCPA. Id. at 5 (citing Boosahda v.

Providence Dane LLC, 462 Fed. App’x 331, 333 n.3 (4th Cir. 2012)). Significantly, “[t]he FDCPA

does not apply to creditors who collect their own debts; it applies only to debt collectors who

collect debts owed to another.” Frazier v. Morristown Mem’l Hosp., 767 Fed. App’x 371, 375 (3d

Cir. 2019). Based on the documents attached to and referenced by the complaint that reflect Celtic




1
  In his pro se form complaint, Parker cites to 15 U.S.C. §§ 1601, 1611 and 18 U.S.C. § 1341 in
addition to the FDCPA. (ECF No. 1 at 3). However, Parker appears only to seek relief under the
FDCPA, id. at 7, and includes no allegations reflecting the possibility of a potentially meritorious
claim under the other miscellaneous federal statutes he cites in passing. To the extent Parker seeks
to recover damages against Defendants under 15 U.S.C. § 1611, the Report does not address such
a claim, (ECF No. 11), and Parker does not object to the Report because it does not address § 1611,
(ECF No. 15). Moreover, such a claim is wholly without merit. Section 1611 imposes criminal
penalties for willful and knowing violations of the statute; it does not support a private civil cause
of action. See, e.g., Carrasco v. M&T Bank, No. SAG-21-0532, 2021 WL 1634711, at *5 (D. Md.
Apr. 27, 2021) (“[A civil] Plaintiff cannot recover the criminal penalties described in 15 U.S.C.
§ 1611.”).


                                                  2
      6:21-cv-01886-TMC          Date Filed 09/10/21      Entry Number 17         Page 3 of 5




issued a credit card to Parker and that Continental services the account, the magistrate judge

determined that Defendants “are creditors collecting their own debt and are, therefore, not debt

collectors” as defined by the FDCPA. (ECF No. 11 at 6, 6 n.2). Accordingly, the magistrate judge

concluded that Parker failed to state a claim under FDCPA and recommended that the court dismiss

the action without issuance and service of process. Id. at 7.

                                        II. Legal Standard

       The recommendations set forth in the Report have no presumptive weight, and this court

remains responsible for making a final determination in this matter. Wimmer v. Cook, 774 F.2d

68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)). The court is

charged with making a de novo determination of those portions of the Report to which a specific

objection is made, and the court may accept, reject, modify, in whole or in part, the

recommendation of the magistrate judge or recommit the matter with instructions. 28 U.S.C. §

636(b)(1). However, the court need only review for clear error “those portions which are not

objected to—including those portions to which only ‘general and conclusory’ objections have been

made[.]” Dunlap v. TM Trucking of the Carolinas, LLC, 288 F. Supp. 3d 654, 662 (D.S.C. 2017).

“An objection is specific if it ‘enables the district judge to focus attention on those issues—factual

and legal—that are at the heart of the parties’ dispute.’” Id. at 662 n.6 (quoting United States v.

One Parcel of Real Prop., With Bldgs., Appurtenances, Improvements, & Contents, Known As:

2121 E. 30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)). On the other hand, objections

which merely restate arguments already presented to and ruled on by the magistrate judge or the

court do not constitute specific objections. See, e.g., Howard v. Saul, 408 F. Supp. 3d 721, 726

(D.S.C. 2019) (noting “[c]ourts will not find specific objections where parties ‘merely restate word

for word or rehash the same arguments presented in their [earlier] filings’”); Ashworth v.



                                                  3
      6:21-cv-01886-TMC         Date Filed 09/10/21       Entry Number 17         Page 4 of 5




Cartledge, Civ. A. No. 6:11-cv-01472-JMC, 2012 WL 931084, at *1 (D.S.C. March 19, 2012)

(noting that objections which were “merely almost verbatim restatements of arguments made in

his response in opposition to Respondent’s Motion for Summary Judgment . . . do not alert the

court to matters which were erroneously considered by the Magistrate Judge”). Furthermore, in

the absence of specific objections to the Report, the court is not required to give any explanation

for adopting the magistrate judge’s recommendation. Greenspan v. Brothers Prop. Corp., 103 F.

Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

       Since Parker is proceeding pro se, this court is charged with construing the complaint

liberally in order to allow for the development of a potentially meritorious case. See Hughes v.

Rowe, 449 U.S. 5, 9 (1980) (internal citations omitted); Gordon v. Leeke, 574 F.2d 1147, 1151

(4th Cir. 1978). However, this does not mean that the court can ignore the failure to allege facts

that set forth a claim currently cognizable in a federal district court. See Weller v. Dep’t of Soc.

Servs., 901 F.2d 387, 391 (4th Cir. 1990).

                                          III. Discussion

       In his objections, Parker essentially restates his claims and offers a few additional meritless

responses to the Report, including a claim implying that Defendants are not exempt from the

FDCPA as creditors because, as banks, they are only permitted to borrow money pursuant to 12

U.S.C. § 1431. (ECF No. 15 at 1). Parker seems to believe that he is the “creditor” in his

arrangement with Defendants because he initiated the transaction. Id. Finally, Parker appears to

object to the Report on the grounds that the magistrate judge’s issuance of the Report constituted

the unauthorized practice of law in violation of 18 U.S.C. § 242. Id. at 2.




                                                 4
      6:21-cv-01886-TMC         Date Filed 09/10/21       Entry Number 17        Page 5 of 5




        Having carefully considered the Report and the materials presented by Parker, the court

agrees with the findings and conclusions of the magistrate judge and finds no reason to deviate

therefrom. Accordingly, the court adopts the Report and incorporates it herein. (ECF No.11).

                                          IV. Conclusion

        For the reasons set forth in the Report (ECF No. 11), the court DISMISSES this action,

without issuance and service of process, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to

state a claim.

        IT IS SO ORDERED.

                                                      s/Timothy M. Cain
                                                      United States District Judge
September 10, 2021
Anderson, South Carolina


                               NOTICE OF RIGHT TO APPEAL
        The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                 5
